UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported: March 4, 2009 AMR CORPORATION_ (Exact name of registrant as specified in its charter) Delaware1-840075-1825172_ (State of Incorporation) ( Commission File Number)(IRS Employer Identification No.) 4333 Amon Carter Blvd.Fort Worth, Texas76155 (Address of principal executive offices)(Zip Code) (817) 963-1234_ (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events AMR Corporation is filing herewith a press release issued on March 4, 2009 by American Airlines, Inc. as Exhibit 99.1, which is included herein.This press release was issued to report February traffic for American Airlines, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMR CORPORATION /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:March 4, 2009 EXHIBIT INDEX ExhibitDescription 99.1Press Release CONTACT:Tim Wagner Corporate Communications Fort Worth, Texas 817-967-1577 corp.comm@aa.com FOR RELEASE: Wednesday, March 4, 2009 AMERICAN AIRLINES REPORTS FEBRUARY TRAFFIC FORT WORTH, Texas – American Airlines reported a February load factor of 73.9 percent, a decrease of 2.9 points versus the same period last year.Traffic decreased 13.5 percent and capacity decreased 10.1 percent year over year. Domestic traffic decreased 13.7 percent year over year on 12.4 percent less capacity.International traffic decreased by 13.2 percent relative to last year on a capacity decrease of 6.3 percent. American boarded 6.2 million passengers in February. Detailed traffic and capacity data are on the following pages. AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES February 2009 2008 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 8,626,990 9,978,738 -13.5 % D.O.T. DOMESTIC 5,554,968 6,439,362 -13.7 INTERNATIONAL 3,072,022 3,539,377 -13.2 ATLANTIC 1,008,749 1,182,505 -14.7 LATIN AMERICA 1,698,250 1,959,697 -13.3 PACIFIC 365,023 397,174 -8.1 AVAILABLE SEAT MILES (000) SYSTEM 11,669,972 12,983,662 -10.1 % D.O.T. DOMESTIC 7,161,901 8,172,293 -12.4 INTERNATIONAL 4,508,071 4,811,369 -6.3 ATLANTIC 1,608,738 1,726,113 -6.8 LATIN AMERICA 2,381,070 2,573,912 -7.5 PACIFIC 518,263 511,343 1.4 LOAD FACTOR SYSTEM 73.9 % 76.9 % -2.9 Pts D.O.T. DOMESTIC 77.6 78.8 -1.2 INTERNATIONAL 68.1 73.6 -5.4 ATLANTIC 62.7 68.5 -5.8 LATIN AMERICA 71.3 76.1 -4.8 PACIFIC 70.4 77.7 -7.2 PASSENGERS BOARDED 6,209,248 7,139,433 -13.0 % SYSTEM CARGO TON MILES (000) 117,026 166,270 -29.6 % AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES YTD February 2009 2008 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 18,265,116 20,892,608 -12.6 % D.O.T. DOMESTIC 11,450,969 13,289,184 -13.8 INTERNATIONAL 6,814,147 7,603,424 -10.4 ATLANTIC 2,245,775 2,533,762 -11.4 LATIN AMERICA 3,755,719 4,211,856 -10.8 PACIFIC 812,653 857,805 -5.3 AVAILABLE SEAT MILES (000) SYSTEM 24,735,415 27,236,103 -9.2 % D.O.T. DOMESTIC 15,061,792 17,113,955 -12.0 INTERNATIONAL 9,673,623 10,122,148 -4.4 ATLANTIC 3,440,680 3,632,790 -5.3 LATIN AMERICA 5,136,773 5,402,593 -4.9 PACIFIC 1,096,170 1,086,765 0.9 LOAD FACTOR SYSTEM 73.8 % 76.7 % -2.9 Pts D.O.T. DOMESTIC 76.0 77.7 -1.6 INTERNATIONAL 70.4 75.1 -4.7 ATLANTIC 65.3 69.7 -4.5 LATIN AMERICA 73.1 78.0 -4.8 PACIFIC 74.1 78.9 -4.8 PASSENGERS BOARDED 12,905,886 14,809,161 -12.9 % SYSTEM CARGO TON MILES (000) 237,570 330,879 -28.2 % ### AmericanAirlines® We know why you fly® Current AMR Corp. releases can be accessed on the Internet. The address is http://www.aa.com
